Citation Nr: 0902395	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of that 
hearing is of record.  At his 2008 Board hearing, the veteran 
withdrew his claim for service connection for erectile 
dysfunction secondary to diabetes mellitus.

(Consideration of the appellant's claim of service connection 
for hypertension secondary to diabetes mellitus is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDING OF FACT

The veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided an examination in furtherance of his claim.  The 
Board notes that a June 2002 letter to the veteran requested 
that he provide additional information regarding his alleged 
stressful events, including dates, places and units of 
assignment.  To date, the veteran has not responded to this 
request for information to corroborate his stressor events in 
a manner that would allow for effective research.  In fact, 
in May 2008, the veteran noted that he had no other 
information or evidence to give VA to substantiate his claim.  
The Board therefore finds that VA has satisfied its duty to 
notify and its duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the veteran 
received the Good Conduct Medal, National Defense Service 
Medal, Republic of Vietnam Campaign Medal with device, and 
the Vietnam Service Medal with two stars; however, none of 
these medals denotes combat participation, and further, the 
veteran's military occupational specialty (MOS) was a shore 
party man, with the related civilian occupation denoted as 
water transit.  Further, the veteran has not described combat 
experiences, and the evidence of record does not suggest or 
corroborate his having been in combat.

Regarding establishing a specific stressor, and obtaining 
corroborating evidence that the stressor occurred, the Board 
notes that the RO attempted to obtain additional information 
from the veteran to verify his stressor incident(s), but he 
did not respond to the request.  Specifically, the RO sent 
the veteran a letter in June 2002 asking for a detailed 
description of each incident, what he witnessed, his actual 
role in each stressful incident, the dates of the incident, 
his location of assigned duty station at the time of the 
incident, and asked the veteran to provide the RO with 
information regarding whether or not the incident involved 
the death of one or more friends, and if so, the RO requested 
that the veteran provide their names, and any other 
information about them.  

To date, although the veteran has provided some information 
regarding his time spent in the military, he has not provided 
detailed information such as the time, place and date range 
of a stressful incident that would allow for effective 
research.  In this regard, the Board notes that the during 
his December 2008 Board hearing the veteran described an 
incident where he was responsible for digging out bodies from 
an amphibious marine corps vessel that had sunk to the bottom 
of the ocean or lake, and was eventually pulled up from the 
ocean floor.  The veteran had trouble remembering details of 
the date or place of the incident, noting that it occurred in 
either Chu Lai or Da Nang, and that it took place in the 
latter part of 1965 or early 1966.  In addition, during his 
November 2002 VA examination, the veteran described other 
service related stressors, including seeing people die, body 
parts coming off, and people crying for help.  However, 
despite this information regarding his time spent in the 
military, because the veteran did not give a date range 
beyond noting that the incident occurred in late 1965 or 
early 1966, there is no stressor incident that can be 
effectively researched, and thus no stressful event that can 
be independently corroborated as required by VA regulations.

Further, although the Board notes that the evidence of record 
includes a November 2002 VA examination where the examiner 
opined that the veteran did in fact meet the criteria for a 
DSM-IV diagnosis of PTSD, his diagnosis was not based on a 
specific verified in-service stressor event.  Rather, after 
the veteran described his service related stressors, 
including seeing people die and body parts coming off, the 
examiner stated that if the stressors described by the 
veteran were true, then the veteran fulfilled the DSM-IV 
criteria for PTSD.  The examiner also noted that the DSM-IV 
PTSD criteria were based upon the veteran's self report, 
which may be exaggerated, noting that test results strongly 
suggested an attempt to exaggerate psychopathology.  As the 
examiner himself made clear, he did not base his diagnosis on 
a specific verified in-service stressful event.  As discussed 
above, without more information from the veteran, a specific 
stressor regarding his time in Vietnam was not capable of 
verification.  As such, although the record contains a 
diagnosis of PTSD, the diagnosis is not based on a verified 
stressor, but rather, as the examiner noted, on the veteran's 
statements regarding alleged incidents that occurred in 
service.

In sum, the file does not contain evidence of a corroborated 
in-service incident.  Further, there is no probative medical 
evidence in the file otherwise linking the veteran's PTSD 
with military service.  As discussed above, obtaining a PTSD 
diagnosis is only part of the analysis.  Without a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred, which is lacking in 
this instance, service connection for PTSD is not warranted.


ORDER

Service connection for post traumatic stress disorder is 
denied.


REMAND

The veteran contends that his currently diagnosed 
hypertension was caused or aggravated by his service-
connected diabetes mellitus.  

The pertinent VA regulations state that a disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Further, additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  The Board is aware of the change in 38 C.F.R. 
§ 3.310(b), effective October 10, 2006, however as the new 
regulation refers to establishing a pre-aggravation baseline 
level of disability for the non-service connected disability 
before an award of service connection can be made, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board considers the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable 
to the claimant because it does not require that the veteran 
shoulder the burden of establishing a baseline before an 
award of service connection may be made.

A September 1992 VA General Medical examination diagnosed the 
veteran with mild hypertension, noting that his blood 
pressure was 138/92 mm sitting, recumbent 150/90, standing 
130/98 mm of mercury.  A July 2002 treatment note from the 
Cleveland VA medical center (VAMC) is the earliest diagnosis 
of diabetes contained in the record.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, there is no medical opinion of record discussing 
the relationship between the veteran's currently diagnosed 
hypertension and his service-connected diabetes mellitus.  As 
noted above, hypertension was first diagnosed in 1992, while 
"diet controlled diabetes" was not diagnosed until June 
2002, which suggests that hypertension preceded the onset of 
diabetes.  Nevertheless, there is no medical opinion of 
record specifically stating that the veteran's hypertension 
was not caused by (proximately due to or the result of) his 
service-connected diabetes; and the Board finds that it is 
possible that the veteran experienced high blood sugar, i.e., 
that he was in fact a diabetic prior to 2002, but that 
testing was not conducted to render that specific diagnosis 
until 2002.  Additionally, the Board finds that it is unable 
to address the issue of aggravation of the veteran's 
hypertension due to his service-connected diabetes without 
obtaining an additional medical nexus opinion addressing the 
medical probabilities that his currently diagnosed 
hypertension has been permanently aggravated beyond its 
natural progression by his diabetes.

Specifically, the physician should opine, based on review of 
the evidence of record, whether the veteran's hypertension 
has been more likely than not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., probability of 
approximately 50 percent), or less likely than not (i.e., 
probability less than 50 percent) made chronically worse 
(beyond its natural progression) by his diabetes mellitus.  A 
complete rationale should be given for all opinions and 
conclusions expressed.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A physician with appropriate 
expertise should be asked to review the 
file, examine the veteran, and provide a 
nexus opinion regarding the medical 
probabilities that the veteran's 
currently diagnosed hypertension has been 
caused or made chronically worse by his 
service-connected diabetes mellitus.  The 
examiner should obtain a detailed history 
from the veteran.  

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to the 
service-connected diabetes mellitus.  If 
the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue remaining on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


